Case 19-04688-CL7      Filed 01/07/21    Entered 01/07/21 16:51:24   Doc 275   Pg. 1 of 2



 1

 2

 3

 4   SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
 5    James P. Hill, SBN 90478
      Gary B. Rudolph, SBN 101921
 6    Kathleen A. Cashman-Kramer, SBN 128861
     600 B Street, Suite 1700
 7   San Diego, California 92101
     Telephone: (619) 233-4100
 8   Fax Number: (619) 231-4372
 9   Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee
10
                         UNITED STATES BANKRUPTCY COURT
11
                         SOUTHERN DISTRICT OF CALIFORNIA
12
     In re                                       )   Case No. 19-04688-CL7
13                                               )
     INTEGRATEDMARKETING.COM,                    )   Chapter 7
14   dba RONI HICKS & ASSOCIATES,                )
                                                 )
15                             Debtor.           )   STIPULATION TO AUTHORIZE
                                                 )   TRUSTEE’S CONDUCT OF A 2004
16                                               )   EXAMINATION OF PARTY IN
                                                 )   INTEREST, AARON SMITH
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )   Dept.: 5
                                                 )   Judge: Hon. Christopher B. Latham
20                                               )
                                                 )
21                                               )
                                                 )
22

23                   STIPULATION TO CONDUCT 2004 EXAMINATION
24           Ronald E. Stadtmueller, Chapter 7 Trustee, through his counsel, Sullivan Hill
25   Rez & Engel, by Gary B. Rudolph, Esq., and Party in Interest, Aaron Smith, through
26   his counsel, Alan Vanderhoff, Esq., hereby stipulate and agree that Trustee can
27   conduct a 2004 Examination of A Party in Interest, Aaron Smith, by Zoom or some
28   other remote method, on January 20, 2021 at 10:00 a.m. The examination will be


     415662-v2                                  -1-
Case 19-04688-CL7      Filed 01/07/21   Entered 01/07/21 16:51:24   Doc 275   Pg. 2 of 2



 1   recorded by a certified court reporter and will continue day to day until complete, not
 2   to exceed 7 hours for the total examination.
 3                  7 2021
     Dated: January __,                       SULLIVAN HILL REZ & ENGEL
                                              A Professional Law Corporation
 4

 5                                            By:    /s/ Gary B. Rudolph
                                                     James P. Hill
 6                                                   Gary B. Rudolph
                                                     Kathleen A. Cashman-Kramer
 7                                                   Attorneys for Ronald E. Stadtmueller,
                                                     Chapter 7 Trustee
 8

 9
                     7 2021
     Dated: January __,                       VANDERHOFF LAW GROUP
10

11                                            By:    /s/Alan Vanderhoff
12                                                   Alan Vanderhoff, Esq.
                                                     Attorneys for Aaron Smith
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     415662-v2                                 -2-
